CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated March 29, 2010 on Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management for the fiscal year ended January 31, 2010 which are incorporated by reference in this Registration Statement (Form N-1A Nos. 2-89275 and 811-3954) of Dreyfus Tax Exempt Cash Management Funds. ERNST & YOUNG LLP New York, New York
